Citation Nr: 1410816	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-40 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant served on active duty for training from February 13, 1975, to April 1, 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2009 and September 2009 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2012, the appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The appellant was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in June 2009, July 2009, and May 2010.

VA's duty to assist also requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

In this case, the appellant contends that he has hearing loss and tinnitus as a result of noise exposure during training with the M-16 rifle and that he has depression as a result of events associated with his early discharge from National Guard service.  Lay statements provided in support of his claims noted a change in the appellant's attitude after he returned home from service and noted that he had problems because of depression, anxiety, and an inferiority complex.

In support of his claims the appellant provided a copy of a May 2009 private medical report noting it was possible that his exposure to noise during service contributed to his hearing loss and tinnitus.  It was noted that the appellant reported having served for five months and having been exposed to excessively loud artillery noise.  A May 2010 private treatment record noted the appellant reported he had gotten nervous and "fell apart" on the rifle range and was discharged as result of his having handed his weapon to the instructor the wrong way.  The examiner provided no psychiatric diagnosis, but stated his opinion that the appellant deserved an evaluation for VA benefits.  

The Board notes that the appellant's claims have not been addressed by VA examination and that the May 2009 private examiner's opinion appears to have been in part based upon an inaccurate report as to the appellant's actual service experiences.  The appellant is shown to have had one month and 19 days of active duty training and in testimony provided in January 2012 he stated he could not recall having been exposed to artillery fire.  The Board finds that further development is required for adequate determinations.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the appellant has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  

If any records identified by the appellant cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Schedule the appellant for a VA audiology examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has present hearing loss and/or tinnitus disorders as a result of noise exposure during active duty for training.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Schedule the appellant for a VA mental disorders examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has an acquired psychiatric disorder, including depression, that was incurred as a result of an event during active duty for training.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

